                                                                                                                                                  Delete LAST Page
                             Case 3:20-mc-00068-WIG Document 33 Filed 12/17/20 Page 1 of 2
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                                                                      DISTRICT OF                                      Connecticut



                                                                                                                 WITNESS & EXHIBIT LIST
                                        V.
           In the Matter of the Extradition of Pio                                                                     Case Number: 3:20mc68 WIG

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 William I. Garfinkel                                               AUSA Konstantine Latsman                                 Livius Ilasz
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 12/17/2020                                                         Zoom- Monette                                            K. Torres
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                 12/17/2020             X            X          Poland extradition request

   2                 12/17/2020             X            X          Declaration of Tom Heinemann

             1                              X                       Affidavit of Ms. Janik




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages
                       Case 3:20-mc-00068-WIG Document 33 Filed 12/17/20 Page 2 of 2

✎AO 187A (Rev. 7/87)            EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                     CASE NO.
                                         vs.
 PLF.   DEF.      DATE
                           MARKED ADMITTED                        DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.     OFFERED




                                                                                    Page           of     Pages

    To delete this page return to the top of the first page and click the "Delete LAST Page" button.      New Page
        Print                   Save As...            Export as FDF            Retrieve FDF File            Reset
